Citation Nr: 1013790	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  04-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the right thigh, involving Muscle 
Group XIV.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a shell fragment wound of the right 
elbow, involving Muscle Group V.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right thigh shrapnel wound scar.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a right elbow shrapnel wound scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
November 1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In March 2005, the Board issued a decision, which in 
pertinent part, granted separate initial disability ratings 
of 10 percent for scars relating to the Veteran's service-
connected residuals of shell fragment wounds to the right 
thigh and right elbow.  

The Veteran appealed the Board's March 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2005 Order, the Court granted a Joint Motion for 
Remand (Joint Motion), vacating the Board's March 2005 
decision and remanding the case for additional development.  

In a May 2007 decision, the Board again denied the Veteran's 
claims of entitlement to increased initial evaluations for 
the Veteran's service-connected residuals of shell fragment 
wounds to the right thigh and right elbow, as well as his 
claims for initial evaluations in excess of 10 percent for 
right thigh and right elbow shrapnel wound scars.  

The Veteran subsequently appealed the Board's May 2007 
decision to the Court and in a November 2008 Order, the Court 
granted the Joint Motion and remanded the Board's decision 
for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

As pointed out by the parties in the November 2008 Joint 
Motion, VA failed in its duty to assist the Veteran in the 
development of his claims.  In this regard, the parties 
observed that the Veteran has stated that he was hospitalized 
for 36 days for shell fragment wounds while serving in 
Vietnam.  Review of the service treatment records that have 
been obtained do not reflect any service treatment records 
from the Veteran's period of service in Vietnam.  It is also 
the case that reports from in-service hospitalization are 
sometimes not stored with the other service treatment 
records.  Likewise, it does not appear that any attempt was 
made to secure additional records.

When VA has knowledge of the potential existence of such 
records as identified by the Veteran that have not been 
obtained, the VA is obligated to obtain any such pertinent 
treatment records.  Hayre v. West, 188 F.3d 1327, 1333 (Fed. 
Cir. 1999); Tetro v. West, 13 Vet. App. 404 (2000).  
Accordingly, VA should obtain any additional service 
treatment records which may be available, in particular 
reports of hospitalization or other treatment in Vietnam.  

The Board further notes that, with regard to the Veteran's 
claims for increased initial evaluations for right thigh and 
right elbow shrapnel wound scars, the Joint Motion directed 
the Board to discuss the applicability of revisions to the 
diagnostic codes for scars, effective October 23, 2008.  The 
criteria for evaluating the scars, under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through Diagnostic Code 7805, were 
indeed revised effective October 23, 2008.  These revisions 
were specifically limited to claims filed on or after October 
23, 2008; however, a Veteran may request review under these 
clarified criteria, irrespective of whether his or her 
disability has worsened since the last examination.  See 73 
Fed. Reg. 54708-12 (Sept. 23, 2008).  Accordingly, the RO 
should evaluate the Veteran's scars under the revised 
schedular rating criteria effective October 23, 2008.  

In addition, it has been nearly 8 years since the Veteran's 
last VA examination of his scars.  In this regard, the Board 
notes that VA's duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  Where the evidence of record does not reflect 
the current state of the Veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  An examination too remote for rating 
purposes cannot be considered "contemporaneous."  Caffrey v. 
Brown, 6 Vet. App. 377, 381.  Therefore, because it is 
uncertain whether the April 2002 VA examination reflects the 
current state of the Veteran's shrapnel wound scars of the 
right thigh and right elbow, he must be scheduled for a new 
examination in order to ascertain the current severity of his 
service-connected conditions.

Finally, the Board notes that the Veteran's most recent VA 
treatment records are dated March 2005.  Copies of any 
available VA records subsequent to March 2005 need to be 
obtained and incorporated in the claims file.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment 
records should be associated with the claims file.  38 U.S.C. 
§ 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  VA should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records, and 
request the Veteran's complete service 
treatment records, particularly any and 
all records pertaining to the Veteran's 
reported treatment, including extended 
hospitalization in Vietnam, for shell 
fragment wounds of the right thigh and 
elbow.  If VA is unable to obtain these 
records and determines that the records do 
not exist or that further efforts to 
obtain them would be futile, this should 
be documented in the claims file and the 
Veteran should be so informed.  The 
Veteran is hereby informed that he should 
submit any service treatment records that 
he may have in his possession and fully 
cooperate with VA's efforts to obtain 
such.  38 C.F.R. § 3.159(c)(2)(i). 

2.  VA should also obtain any VA treatment 
records, dating from March 2005 to the 
present, and associate the records with 
the Veteran's claims file.

3.  After the above development has been 
completed to the extent possible, the 
Veteran should again be afforded a VA 
scars examination to determine the current 
nature and severity of his service-
connected right thigh and right elbow 
shrapnel wound scars.  The claims file and 
a copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination.  Based on the 
medical findings and a review of the 
claims file, the examiner should describe 
the location of the scars, and respond to 
each of the following questions:  (a) Is 
the scar superficial (not associated with 
underlying soft tissue damage) or deep 
(associated with underlying soft tissue 
damage?  (b) Does the scar cause limited 
motion?  (c) What is the area, in square 
inches or centimeters, covered by the 
scar?  (d) Is the scar unstable 
(productive of frequent loss of covering 
of skin over the scar)?  (e) Is the scar 
painful on examination?  (f) Is the scar 
otherwise productive of limitation of 
function of the affected part?  If so, 
identify the limitation of function caused 
by the scar.  The examiner should also 
describe any and all effects of the 
shrapnel wounds to the Veteran's nearby 
muscle groups.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report and clearly 
indicate what records were reviewed in 
reaching such opinions.  

4.  Thereafter, VA should readjudicate the 
issues on appeal, to including 
consideration of the revised diagnostic 
codes for scars, effective October 23, 
2008.  
If the issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


